                                                                          Page 1 of 2

                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

TYRONE MOULTRIE,

            Petitioner,

v.                                            CASE NO. 3:17cv73-MCR/MJF

FLORIDA DEPARTMENT OF
CORRECTIONS,

          Respondent.
________________________________/

                                  ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated September 5, 2019. ECF No. 36. The parties were

furnished a copy of the Report and Recommendation and were afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of those portions to which an

objection was made.

      Having considered the Report and Recommendation and all objections thereto

timely filed, I conclude that the Report and Recommendation should be adopted.
                                                                             Page 2 of 2


         Accordingly, it is ORDERED:

         1.       The Magistrate Judge’s Report and Recommendation, ECF No. 36, is

adopted and incorporated by reference in this Order.

         2.       The petition for writ of habeas corpus, ECF No. 1, challenging the

judgment of conviction and sentence in State of Florida v. Tyrone Vincent Moultrie,

Escambia County Circuit Court Case No. 2010-CF-3651, is DENIED.

         3.       The clerk is directed to close the file.

         4.       A certificate of appealability is denied.

         DONE AND ORDERED this 19th day of March 2020.




                                              s/  M. Casey Rodgers
                                             M. CASEY RODGERS
                                             UNITED STATES DISTRICT JUDGE




Case No. 3:17cv73-MCR/MJF
